Exhibit 10.1

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

Award to Non-Employee Director

Pursuant to the 2011 Omnibus Equity Incentive Plan

(Settled in Stock Unless Cash Settlement Elected)

 

Participant:

     

Address:

     

Number of Restricted Stock Units:

     

Date of Grant:

      Vesting of Restricted Stock Units:    Vesting Date    Vested %      

100%

 

 

 

Quanta Services, Inc., a Delaware corporation (the “Company”), hereby grants to
Participant, pursuant to the provisions of the Quanta Services, Inc. 2011
Omnibus Equity Incentive Plan, as amended from time to time in accordance with
its terms (the “Plan”), an award (this “Award”) of the number of restricted
stock units (the “Restricted Stock Units”) set forth on the Company’s electronic
stock plan administration platform grant summary report for Participant (the
“Grant Summary Report”), effective as of the “Date of Grant” set forth on the
Grant Summary Report (the “Date of Grant”), upon and subject to the terms and
conditions set forth in this Restricted Stock Unit Agreement (this “Agreement”)
and in the Plan, which are incorporated herein by reference. Unless otherwise
defined in this Agreement, capitalized terms used in this Agreement shall have
the meanings assigned to them in the Plan.

1. EFFECT OF THE PLAN. The Restricted Stock Units awarded to Participant are
subject to all of the provisions of the Plan and of this Agreement, together
with all rules and determinations from time to time issued by the Committee and
by the Board pursuant to the Plan. The Company hereby reserves the right to
amend, modify, restate, supplement or terminate the Plan without the consent of
Participant, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to Participant
hereunder, and this Award shall be subject, without further action by the
Company or Participant, to such amendment, modification, restatement or
supplement unless provided otherwise therein.

2. GRANT. This Agreement shall evidence Participant’s rights with respect to the
award of Restricted Stock Units. Participant agrees that the Restricted Stock
Units shall be subject to all of the terms and conditions set forth in this
Agreement and the Plan, including, but not limited to, the forfeiture conditions
set forth in Section 4 of this Agreement.



--------------------------------------------------------------------------------

3. VESTING SCHEDULE; SERVICE REQUIREMENT. Except as provided otherwise in
Section 4 of this Agreement, one hundred percent (100%) of the Restricted Stock
Units shall vest, subject to Participant’s continued service as a member of the
Board (“Board Service”), on the “Vesting Date” set forth on Participant’s Grant
Summary Report (the “Vesting Date”).

4. CONDITIONS OF FORFEITURE.

(a) Subject to Section 15(g) of the Plan, upon any termination of Participant’s
Board Service (the “Termination Date”) for any reason except as a result of
(i) the death of Participant, (ii) Participant’s not being nominated for or
elected to a new term as a member of the Board (a “Director”) or
(iii) Participant’s resignation at the request and for the convenience of the
Board other than for “Cause” (as defined in Section 4(b) of this Agreement)
before the Restricted Stock Units become vested, all unvested Restricted Stock
Units as of the Termination Date shall, without further action of any kind by
the Company or Participant, be forfeited. Unvested Restricted Stock Units that
are forfeited shall be deemed to be immediately cancelled without any payment by
the Company or action by Participant. Following such forfeiture, Participant
shall have no further rights with respect to such forfeited Restricted Stock
Units.

(b) Notwithstanding anything to the contrary in this Agreement, the unvested
Restricted Stock Units shall become vested (i) on the death of Participant
during Participant’s Board Service, (ii) on the termination of Participant’s
Board Service as a result of not being nominated for or elected to a new term as
a Director, or (iii) on Participant’s resignation as a Director at the request
and for the convenience of the Board other than for Cause. In addition, the
unvested Restricted Stock Units shall become vested upon the occurrence of a
Change in Control during Participant’s Board Service. For purposes of this
Agreement, “Cause” for termination by the Board of Participant’s Board Service
shall mean (i) Participant’s willful, material and irreparable breach of any
agreement that governs the terms and conditions of his or her service to the
Company; (ii) Participant’s breach of any fiduciary or other material duty to
the Company or its stockholders; (iii) Participant’s gross negligence or gross
incompetence in the performance or intentional nonperformance (continuing for
ten days after receipt of written notice of such negligence) of any of
Participant’s material duties and responsibilities; (iv) Participant’s
dishonesty, fraud or misconduct with respect to the business or affairs of the
Company or an Affiliate; (v) Participant’s conviction of a felony crime; or
(vi) chronic alcohol abuse or illegal drug abuse by Participant.

5. SETTLEMENT AND DELIVERY. Settlement of Restricted Stock Units shall be made
on the Vesting Date, or, if later, the payment date under the terms of any
deferral arrangement as may be established between the Company and Participant
(in each case subject to an administrative processing window of up to fifteen
(15) days thereafter). Settlement will be made by issuance of Common Shares
unless Participant makes a timely election pursuant to Exhibit A hereto and/or
Exhibit B hereto, as applicable, to receive settlement in a combination of cash
and Common Shares. Notwithstanding the foregoing, the Company shall not be
obligated to issue any Common Shares if counsel to the Company determines that
such sale or delivery would violate any applicable law or any rule or regulation
of any governmental authority or any rule or regulation of, or agreement of the
Company with, any securities exchange or association upon which the Common
Shares is listed or quoted. The Company shall in no event be obligated

 

  Page 2



--------------------------------------------------------------------------------

to take any affirmative action in order to cause the issuance of Common Shares
to comply with any such law, rule, regulation or agreement.

6. NON-TRANSFERABILITY. Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Restricted Stock
Units, or any right or interest therein, by operation of law or otherwise;
provided, however, that Participant may make a gratuitous transfer of Restricted
Stock Units to any Permitted Transferee in accordance with Section 15(b) of the
Plan. Otherwise, a Restricted Stock Unit is personal to Participant and is
non-assignable and non-transferable other than by will or by the laws of descent
and distribution in the event of death of Participant. Any transfer in violation
of this Section 6 shall be void and of no force or effect.

7. DIVIDEND AND VOTING RIGHTS. Participant shall have no rights to dividends or
other rights of a stockholder with respect to the Restricted Stock Units unless
and until such time as the Award has been settled by the issuance of Common
Shares to Participant. Participant shall have the right to receive a cash
dividend equivalent payment with respect to the Restricted Stock Units for cash
dividends payable to holders of Common Shares as of a record date designated by
the Company that is within the period beginning on the Date of Grant and ending
on the date the Restricted Stock Units are settled, which dividend equivalent
payment shall be payable to Participant at the same time as cash dividends on
Common Shares are paid to Company stockholders. In the event of forfeiture of
Restricted Stock Units, Participant shall have no further rights with respect to
such Restricted Stock Units.

8. CAPITAL ADJUSTMENTS AND CORPORATE EVENTS. If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Shares as a class without the Company’s receipt of
consideration, the unvested Restricted Stock Units shall be adjusted in
accordance with the provisions of Section 12(a) of the Plan.

9. TAX MATTERS. Participant acknowledges that the tax consequences associated
with this Award are complex and that the Company has urged Participant to review
with Participant’s own tax advisors the federal, state, and local tax
consequences of this Award. Participant is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
the Award.

10. ENTIRE AGREEMENT; GOVERNING LAW. The Plan and this Agreement constitute the
entire agreement of the Company and Participant (collectively, the “Parties”)
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Parties with respect to the subject
matter hereof. If there is any inconsistency between the provisions of this
Agreement and of the Plan, the provisions of the Plan shall govern. Nothing in
the Plan and this Agreement (except as expressly provided therein or herein) is
intended to confer any rights or remedies on any person other than the Parties.
THE PLAN AND THIS AGREEMENT ARE TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE-OF-LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL

 

  Page 3



--------------------------------------------------------------------------------

LAWS OF THE STATE OF DELAWARE TO THE RIGHTS AND DUTIES OF THE PARTIES. Should
any provision of the Plan or this Agreement relating to the subject matter
hereof be determined by a court of law to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

11. INTERPRETIVE MATTERS. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of this Award or this Agreement for construction or
interpretation.

12. DISPUTE RESOLUTION. The provisions of this Section 12 shall be the exclusive
means of resolving disputes of the Parties (including any other persons claiming
any rights or having any obligations through the Company or Participant) arising
out of or relating to the Plan and this Agreement. The Parties shall attempt in
good faith to resolve any disputes arising out of or relating to the Plan and
this Agreement by negotiation between individuals who have authority to settle
the controversy. Negotiations shall be commenced by either Party by a written
statement of the Party’s position and the name and title of the individual who
will represent the Party. Within thirty (30) days of the written notification,
the Parties shall meet at a mutually acceptable time and place, and thereafter
as often as both parties reasonably deem necessary, to resolve the dispute. If
the dispute has not been resolved by negotiation within ninety (90) days of the
written notification of the dispute, either Party may file suit and each Party
agrees that any suit, action, or proceeding arising out of or relating to the
Plan or this Agreement shall be brought in the United States District Court for
the Southern District of Texas, Houston Division (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Texas state court in
Harris County, Texas) and that the Parties shall submit to the jurisdiction of
such court. The Parties irrevocably waive, to the fullest extent permitted by
law, any objection a Party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 12 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
Parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

13. RESTRICTIVE COVENANTS. In consideration for the grant of this Award,
(a) Participant hereby agrees to abide by the restrictive covenants set forth in
Section 14 of the Plan, and (b) Participant hereby agrees that during
Participant’s Board Service and for one year thereafter, Participant shall not
solicit any person who is an employee of the Company or any Affiliate for the
purpose or with the intent of enticing such employee away from or out of the
employ of the Company or any Affiliate.

14. AMENDMENT; WAIVER. This Agreement may be amended or modified only by means
of a written document or documents signed by the Company and Participant. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one

 

  Page 4



--------------------------------------------------------------------------------

occasion shall not be deemed to be a waiver of the same or any other breach on a
future occasion.

15. NOTICE. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, and addressed as applicable, if
to the Company, at its corporate headquarters address, Attention: Stock Plan
Administration, and if to Participant, at its address on file with the Company’s
stock plan administration service provider.

16. SECTION 409A. The award of Restricted Stock Units is intended to be
(i) exempt from Section 409A of the Code including, but not limited to, by
reason of compliance with the short-term deferral exemption as specified in
Treas. Reg. § 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the
provisions of this Agreement shall be administered, interpreted and construed
accordingly. To the extent required to comply with Section 409A of the Code, any
amounts that would otherwise be payable hereunder upon an event described in
Section 2(f) of the Plan as nonqualified deferred compensation within the
meaning of Section 409A of the Code, such event shall not constitute a “Change
in Control” under this Agreement unless and until such event constitutes a
change in the ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Code. The Company makes no commitment or
guarantee to Participant that any federal or state tax treatment shall apply or
be available to any person eligible for benefits under this Agreement.

17. ACKNOWLEDGMENTS. PARTICIPANT ACKNOWLEDGES AND AGREES THAT (A) THIS
RESTRICTED STOCK UNIT AWARD SHALL VEST AND THE FORFEITURE RESTRICTIONS SHALL
LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF PARTICIPANT’S BOARD SERVICE OR AS
OTHERWISE PROVIDED IN THIS AGREEMENT, AND (B) NOTHING IN THIS AGREEMENT OR THE
PLAN SHALL CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR
CONTINUATION OF PARTICIPANT’S BOARD SERVICE. Participant acknowledges receipt of
an electronic copy of this Agreement and the Plan and represents that he or she
is familiar with the terms hereof and thereof. Participant has reviewed this
Agreement and the Plan, has had an opportunity to obtain the advice of tax and
legal counsel prior to accepting the Award and becoming bound by this Agreement,
and understands all provisions of this Agreement and the Plan. Participant
agrees that all disputes arising out of or relating to this Agreement and the
Plan shall be resolved in accordance with Section 12 of this Agreement.

 

QUANTA SERVICES, INC.

By:

 

 

   

 

  Page 5



--------------------------------------------------------------------------------

Participant acknowledges receipt of an electronic copy of the Plan and the Award
Agreement, represents that he or she has reviewed and is familiar with the terms
and provisions thereof, and hereby accepts the Award subject to all of the terms
and provisions of the Plan and the Award Agreement, agreeing to be bound
thereby.

ACCEPTED:

 

Dated:

 

 

  

Signed:

  

 

        [Participant Name]

Participant acknowledges receipt of an electronic copy of the Plan and the Award
Agreement, represents that he or she has reviewed and is familiar with the terms
and provisions thereof, and hereby rejects the Award.

REJECTED:

 

Dated:

 

 

  

Signed:

  

 

        [Participant Name]

 

  Page 6



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION FORM FOR

SETTLEMENT OF RESTRICTED STOCK UNITS IN CASH

(FOR PORTIONS OF AWARDS NOT SUBJECT TO A DEFERRAL ELECTION)

I. Identification of Award of Restricted Stock Units and Vesting Date

 

Participant’s Name (please print):

  

 

Date of Grant of Award:

  

 

Vesting Date:

  

 

For identification of the applicable Award, please enter the original Vesting
Date of the Award even if you have elected to defer the time of settlement of a
portion of the Award (a “Deferral Election”).

II. Eligibility for Election

I am familiar with the Company’s stock ownership guidelines. By submitting this
Election Form, I certify that I am currently in compliance with the Company’s
stock ownership guidelines, and that immediately after settlement of a portion
of the Restricted Stock Units granted on the Date of Grant identified in Part I
above in cash I will remain in compliance with the Company’s stock ownership
guidelines.

III. Election for Cash Settlement

As permitted pursuant to Section 5 of my Award Agreement with respect to
Restricted Stock Units granted on the Date of Grant identified in Part I above,
I hereby elect to receive settlement of the following percentage of such
Restricted Stock Units that are NOT subject to a Deferral Election in the form
of cash:

        % (enter a percentage not greater than 50%)

I understand that the amount of cash payable with respect to my Award shall be
equal to the product of (i) the number of Restricted Stock Units to be settled
in cash pursuant to the percentage election above (rounded to the nearest whole
Common Share) and (ii) the Fair Market Value of a Common Share as of 12:01 A.M.
Central Time on the applicable settlement date. I understand that the percentage
of my Award not settled in cash will be settled in the form of Common Shares.

IV. Timing of Election

In order for this Election Form to be timely and effective, the completed and
signed Election Form must be received by the stock plan administration
department in the Company’s office in Houston (1) during an “Open Window”
pursuant to the Company’s Insider Trading

 

  Page 7



--------------------------------------------------------------------------------

Policy that is (2) no earlier than ninety (90) days and no later than thirty
(30) days (the “Election Deadline”) prior to the Vesting Date identified in Part
I above.

V. Representations and Acknowledgements

I understand that this Election Form applies only to the Restricted Stock Units
granted on the Date of Grant identified in Part I above that are not subject to
a Deferral Election.

I have received a copy of the Plan and agree to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and my Election
Form. I understand that the Company reserves the right to amend or terminate the
Plan at any time and that my participation in the Plan does not mean that I will
be eligible to participate in the Plan in future years.

I have had an opportunity to consult an independent tax and legal advisor and my
Election Form has been based solely upon my own evaluation. I understand that my
Election Form, if otherwise valid, will be effective when executed by me and
timely received by the Company.

I UNDERSTAND THAT MY ELECTION IS IRREVOCABLE AND CANNOT BE CHANGED OR ALTERED IN
ANY WAY AFTER THE ELECTION DEADLINE.

 

PARTICIPANT

 

Participant’s Signature

 

 

Date Signed

 

For Company Use Only

 

Received By:

 

                                              

Date Received:

 

 

 

  Page 8



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION FORM FOR

SETTLEMENT OF RESTRICTED STOCK UNITS IN CASH

(FOR PORTIONS OF AWARDS SUBJECT TO A DEFERRAL ELECTION)

I. Identification of Award of Restricted Stock Units and Vesting Date

 

Participant’s Name (please print):

  

 

Date of Grant of Award:

  

 

Vesting Date:

  

 

For identification of the applicable Award, please enter the original Vesting
Date of the Award even though you have elected to defer the time of settlement
of all or a portion of the Award (a “Deferral Election”).

II. Eligibility for Election

I am familiar with the Company’s stock ownership guidelines. By submitting this
Election Form, I certify that I am currently in compliance with the Company’s
stock ownership guidelines, and that immediately after settlement of a portion
of the Restricted Stock Units granted on the Date of Grant identified in Part I
above in cash I will remain in compliance with the Company’s stock ownership
guidelines.

III. Election for Cash Settlement

As permitted pursuant to Section 5 of my Award Agreement with respect to
Restricted Stock Units granted on the Date of Grant identified in Part I above,
I hereby elect to receive settlement of the following percentage of such
Restricted Stock Units that ARE subject to a Deferral Election in the form of
cash:

            % (enter a percentage not greater than 50%)

I understand that the amount of cash payable with respect to my Award shall be
equal to the product of (i) the number of Restricted Stock Units to be settled
in cash pursuant to the percentage election above (rounded to the nearest whole
Common Share) and (ii) the Fair Market Value of a Common Share as of 12:01 A.M.
Central Time on the applicable settlement date. I understand that the percentage
of my Award not settled in cash will be settled in the form of Common Shares.

IV. Timing of Election

In order for this Election Form to be timely and effective, the completed and
signed Election Form must be received by the stock plan administration
department in the Company’s office in Houston (1) during an “Open Window”
pursuant to the Company’s Insider Trading

 

  Page 9



--------------------------------------------------------------------------------

Policy that is (2) no earlier than ninety (90) days and no later than thirty
(30) days (the “Election Deadline”) prior to the scheduled settlement date of
the Award pursuant to my Deferral Election.

V. Representations and Acknowledgements

I understand that this Election Form applies only to the Restricted Stock Units
granted on the Date of Grant identified in Part I above that are subject to a
Deferral Election.

I have received a copy of the Plan and agree to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and my Election
Form. I understand that the Company reserves the right to amend or terminate the
Plan at any time and that my participation in the Plan does not mean that I will
be eligible to participate in the Plan in future years.

I have had an opportunity to consult an independent tax and legal advisor and my
Election Form has been based solely upon my own evaluation. I understand that my
Election Form, if otherwise valid, will be effective when executed by me and
timely received by the Company.

I UNDERSTAND THAT MY ELECTION IS IRREVOCABLE AND CANNOT BE CHANGED OR ALTERED IN
ANY WAY AFTER THE ELECTION DEADLINE.

 

PARTICIPANT

 

Participant’s Signature

 

 

Date Signed

 

For Company Use Only

 

Received By:

 

                                              

Date Received:

 

 

 

  Page 10